Citation Nr: 0301168	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  97-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from July 
1957 until February 1961.

Service connection for asbestosis was initially denied by 
a decision of the RO dated in June 1987.  The veteran did 
not file an appeal and the decision became final.  The 
current matter comes before Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 
1995 rating decision of the Los Angeles, California 
Regional Office (RO) which declined to reopen the claim 
for service connection for asbestosis.  In a Board 
decision dated in February 1999, it was determined that 
new and material evidence had been submitted, and the 
claim for asbestosis was reopened.  In that decision, the 
issue was remanded to the RO for further development.  The 
case is once again before the undersigned Member of the 
Board for further disposition. 

The veteran presented testimony before the undersigned 
Member of the Board in December 1998; the transcript of 
which is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained to 
the extent possible.

2.  In December 1998, the Board remanded the veteran's 
case to the RO for additional development.

3.  The additional development sought by the Board was 
insufficient and/or inadequate, and the veteran was 
requested to report for additional VA examination.  

4.  The veteran failed to report for scheduled VA 
examinations in August 2000 and May 2001 and no cause was 
given for his failure to appear.

5.  Asbestosis is not confirmed by the current evidence of 
record.


CONCLUSION OF LAW

1.  Asbestosis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  The veteran has abandoned his claim with respect to 
the issue of entitlement to service connection for 
asbestosis.  38 C.F.R. § 3.158 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was exposed to asbestos dust 
and fibers as the result of his duties aboard ship while 
in the Navy, and now has asbestosis as a result thereof.  
It is maintained that service connection for asbestosis is 
thus warranted.  The representative requests that if the 
claim cannot be granted on the evidence of record, then 
the veteran should be afforded additional VA examination.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified 
as amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) 
(2002)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c) (2002)). 

As evidenced by the February 1997 statement of the case, 
and the August 2001 and September 2002 supplemental 
statements of the case, the veteran has been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  The Board thus finds that he has 
been given notice of the information and evidence needed 
to substantiate the claim, and has been afforded 
opportunities to submit such information and evidence.  
Moreover, because, as explained below, there is no 
indication that any existing, potentially relevant 
evidence may be obtained, the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  The duty to notify has thus been met.

The Board finds that all necessary development has been 
accomplished to the extent indicated.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate the 
claim currently under consideration.  The veteran has 
undergone VA examination, and private clinical records 
have been submitted and associated with the claims folder.  
He presented testimony in support of his claim in December 
1998.  The case was remanded by a decision of the Board 
dated in February 1999 for further development.  For the 
reasons explained in more detail below, the Board finds 
that the passage of the VCAA and implementing regulations 
does not prevent the Board from rendering a decision on 
the issue on appeal, and that all notification and 
development action needed to render a fair decision on 
this claim has been accomplished under the circumstances.  

The Board thus finds that adjudication of this claim on 
appeal at this juncture, without directing or 
accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a), 3.306(a) (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303 (2002).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
the pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common 
resulting disease being interstitial pulmonary fibrosis 
(asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and 
have had prior asbestos exposure.

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that 
high exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  Noted 
is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may 
be brief (as little as a month or two) or indirect 
(bystander disease).  VA Manual 21-1, Part VI, para. 
7.21(c) (October 3, 1997) provides that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence 
of occupational or other asbestos exposure; and then make 
a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 
65 Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).

Factual Background 

The veteran's DD-214 reflects that he served in the U.S. 
Navy aboard the USS HAMUL with a military occupational 
specialty consistent with electric truck-crane operator.  
His service medical record reflects no treatment for lung 
or respiratory complaints.  A chest X-ray was read as 
negative upon service discharge examination report dated 
in February 1961.

The veteran underwent a VA examination in May 1987 with 
complaints that included chest pain.  It was recorded that 
there was a questionable history of asbestos exposure.  A 
chest X-ray was interpreted as showing chronic 
interstitial changes with no acute infiltrates or masses.  

Received into evidence was a Department of Health and 
Human Services record from the Public Health Service of a 
March 1995 X-ray which was interpreted as showing pleural 
abnormalities consistent with pneumoconiosis.

The veteran underwent a VA examination in June 1995 and 
was reported to have rendered a history of substantial 
exposure to asbestos while working aboard ship while in 
the military.  He related that although he was a 
nonsmoker, he had begun to experience shortness of breath.  
A chest X-ray was obtained at that time and was observed 
to be a normal radiograph with no evidence of asbestosis.  
Pulmonary function tests revealed a pattern that suggested 
restrictive ventilatory dysfunction.  

In a letter to the RO dated in July 1995, the veteran 
stated that his duties aboard ship consisted of removing 
rust from the pipes, taking off and reinstalling 
insulation, and cleaning tubs containing asbestos fibers.

In correspondence of record to H. Lehman, Attorney at Law, 
dated in October 1995, R M. Gromis, M.D., noted that the 
veteran was seen for a complete medical evaluation on that 
same day.  It was reported that the appellant had been 
interviewed, that his entire history had been obtained, 
and that he had been employed as a fire sprinkler fitter 
for various companies.  Dr. Gromis stated that the veteran 
reported a history of asbestos exposure from 1969 until 
1978, and through 1995.  Asbestos exposure was 
specifically delineated to include using various tools to 
size, shape, cut, mill and install transite asbestos pipe, 
installing and removing asbestos pipe covering which 
generated asbestos fiber and dust in the work area, 
working near asbestos insulators which generated fibers 
and dust in his work area, working underneath the spraying 
of asbestos fireproofing materials on overhead beams, and 
working with asbestos powder or granules, and with 
asbestos blankets and gloves which frayed and generated 
asbestos fibers and dust into his work area.  The veteran 
additionally indicated that he was exposed to asbestos 
fiber and dust in the Navy.  He estimated his asbestos 
exposure over the years as intermittent but heavy.  The 
veteran denied a history of smoking.  Following a 
comprehensive physical examination and diagnostic testing, 
it was found that in the course of his occupational 
duties, the veteran had had significant asbestos exposure 
and that the combination of findings made the diagnosis of 
pulmonary asbestosis secure.  

The veteran presented testimony in December 1998 before a 
Member of Board sitting at Los Angeles, California to the 
effect that he served as a deck seaman while in the Navy 
and that his duties included operating an air-operated 
"jitterbug" on the decks, chipping up pain, working on 
boats on landing crafts and operating liberty launches.  
He indicated that he had periodic exposure to asbestos in 
service when he removed and replaced insulation on pipes 
and repainted them.  He stated that this occurred perhaps 
four or five times during the six years he was in service.  
He also related that he had to clean out tubes in the 
boiler room on occasion.  The veteran indicated that he 
had not been exposed to or engaged in any asbestos rip 
outs since service. 

Pursuant to Board remand of February 1999, the veteran was 
requested by letter dated in April 1999 to furnish 
information relating to this previous positions, to 
include names, dates of employment, nature of work 
performed, and a copy of his Social Security records 
showing post-service employment.  The record does not 
reflect that he responded to this request.  

Documentation was requested and received from the Navy 
describing the duties of a seaman, which included 
maintaining the ship's compartments, decks, deck machinery 
and equipment.  A notation on the RO request indicated 
that there was no way of determining to what extent the 
veteran was exposed to asbestos, but that it was highly 
probable that asbestos products were utilized in and on 
the ship's machinery and fittings.  It was added, however, 
that as the veteran's occupation was as a seaman, the 
probability of exposure was minimal, but that a positive 
statement that he was or was not exposed to asbestos could 
not be made.  

The veteran underwent a VA social and industrial survey in 
September 1999 where he rendered a history of exposure to 
asbestos in service as previously noted.  A brief 
occupational history was obtained.  A chest X-ray was 
obtained in September 1999 which was interpreted as 
showing two unremarkable views of the chest.  Spirometry 
studies indicated that a mild restrictive defect might 
have been present.  In October 1999, the veteran related 
that he had smoked one pack of cigarettes a day for 10 
years, and had quit 18 years before.  He reiterated a 
history of asbestos exposure during service.  

The record reflects that the veteran came in to complete a 
pulmonary evaluation in April 2000, but was not examined 
because the results of particular test had not been made 
available to the examiner.  It is indicated that the 
claims folder and clinic chart were reviewed by a VA 
pulmonary and critical care fellow the following day, 
whereupon it was found that he had mild to moderate 
restrictive lung physiology which was as likely as not 
consistent with his history of asbestos exposure.  It was 
noted, however, that characteristic asbestos-related 
radiographic changes were lacking, and that he also had 
significant exercise impairment consistent with 
deconditioning which could only be indirectly related to 
asbestos exposure, as significant cardiac and ventilatory 
reserve remained at end exercise, and a distinct 
ventilatory incapacity was not present.  Additional 
testing was suggested.  

In a VA examination worksheet of record dated in August 
2000, the VA evaluations of September 1999 and April 2000 
were found to be insufficient because clarification was 
needed as to perceived discrepancies in the findings, and 
because a definitive diagnosis had not been provided.  The 
veteran was subsequently requested to report for further 
VA examination in August 2000 and May 2001 but failed to 
appear or respond to either request. 

Legal Analysis

The evidence reflects that the veteran may have had some 
exposure to asbestos while serving aboard the USS HAMUL 
during his time in the Navy.  However, the October 1995 
medical report from Dr. Gromis clearly demonstrates that 
the appellant had far more exposure to asbestos during the 
course of his employment after service, and also suggests 
that he might have filed an asbestos exposure claim 
against a former employer in the mid 1990s.  The veteran 
himself testified in December 1998 that he engaged in 
asbestos-related activity only four or five times during 
the six years he was in service, and Navy documentation 
confirm that as a seaman, his exposure would have likely 
been minimal at most.  Following review of the claims 
folder in October 2000, a VA examiner rendered an opinion 
that it was as likely as not that the veteran had mild 
restrictive lung physiology related to asbestos exposure, 
but the extent to which the impact of his postservice 
employment on the development of such, as well as his 
history of smoking, as opposed to his military duties was 
not discussed.  Moreover, that examiner stated that 
characteristic asbestos-related radiographic evidence was 
lacking, and VA chest X-rays obtained in 1995 and in 
September 1999 were interpreted as unremarkable for lung 
pathology.  The Board therefore observes that while there 
is medical opinion and findings of record believed to be 
consistent with asbestosis, there is also more recent 
radiographic evidence which reflects no pathology of this 
nature.  In addition, if the veteran does indeed have lung 
pathology suggestive of asbestosis, there is no opinion in 
the record which predicates the origins on, or apportions 
etiology to either his claimed service duties or his 
postservice employment.  

In view of the continuing discrepancies and speculation in 
the record as to the whether or not the veteran has 
asbestosis, and, if any, the extent to which his 
employment might have played a part in the development of 
such, the RO determined that additional development of the 
evidence was required to fairly adjudicate the claim, to 
include additional VA examination by a specialist with a 
medical opinion, and employment-related information.  The 
record reflects that the veteran did not respond to the 
RO's letter of April 1999 requesting prior work-related 
information.  As well, he was scheduled for VA examination 
in August 2000 but failed to report.  When notified in 
November 2000 that additional VA examination might be 
required, the RO informed him that failure to report 
without good cause might result in the denial of his 
claim.  However, the veteran did not report for the 
subsequent scheduled examination in May 2001.  There is no 
indication in the record that he did not receive 
notification of the scheduled appointment, as no 
correspondence sent to him appears to have been returned.  
No explanation has been given for his failure to appear.  
The Board thus finds that VA has satisfied its duty to 
notify and to assist the veteran as to this issue, and 
further development and expending of VA's resources is not 
warranted.  See Soyini v. Derwinski, 1Vet. App. 540, 546 
(1991).

As well, the Board would also note that with exceptions 
not here applicable, VA regulations provide that where 
evidence requested in connection with an original claim, 
claim for increase, claim to reopen, or for the purpose of 
determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158 (2002).  Where 
the evidence is to be obtained by the veteran's appearance 
at a VA examination, and the veteran fails, without 
adequate reason, to respond to an order to report to such 
an examination within one year, and when payments have 
been discontinued, his claim will be considered abandoned.  
Id.  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Id.  

As noted above, the veteran has not cooperated in VA's 
attempt to secure evidence, including that which might be 
obtained by VA examination.  In this regard, the Board 
emphasizes that the duty to assist is not always a one-way 
street.  In order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate 
with the agency in the gathering of evidence necessary to 
establishing entitlement to benefits.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Board 
finds that the veteran's claim has been abandoned in this 
instance, the appeal is denied.  The Board adds the 
veteran is always free to file a new claim in this regard 
if he so desires.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required 
by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
Accordingly, asbestosis is not found to have been incurred 
in active military service.  38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


ORDER

Service connection for asbestosis is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

